Name: 1999/742/EC: Commission Decision of 4 November 1999 extending the period referred to in Article 15(2a) of Directive 66/403/EEC on the marketing of seed potatoes (notified under document number C(1999) 3540)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  marketing;  agricultural policy
 Date Published: 1999-11-18

 Avis juridique important|31999D07421999/742/EC: Commission Decision of 4 November 1999 extending the period referred to in Article 15(2a) of Directive 66/403/EEC on the marketing of seed potatoes (notified under document number C(1999) 3540) Official Journal L 297 , 18/11/1999 P. 0039 - 0039COMMISSION DECISIONof 4 November 1999extending the period referred to in Article 15(2a) of Directive 66/403/EEC on the marketing of seed potatoes(notified under document number C(1999) 3540)(1999/742/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes(1), as last amended by Commission Decision 1999/49/EC(2), and in particular Article 15(2a) thereof,Whereas:(1) In principle, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive.(2) However, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15(2a), second subparagraph of that Directive permitted Member States to extend to 31 March 1999 the period of validity of equivalence decisions which they had already taken for certain countries not covered by the Community equivalence.(3) The said work is still incomplete in certain areas related to plant health.(4) This authorisation should only be extended in accordance with Member States' obligations under the common rules on plant health, laid down by Council Directive 77/93/EEC(3), as last amended by Directive 1999/53/EC(4), and in any implementing measures thereof.(5) The authorisation granted to Member States by Article 15(2a) should accordingly be extended.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1In Article 15(2a) of Directive 66/403/EEC, the date "31 March 1999" is replaced by "31 March 2002".Article 2This Decision is addressed to the Member States.Done at Brussels, 4 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ 125, 11.7.1966, p. 2320/66.(2) OJ L 16, 21.1.1999, p. 30.(3) OJ L 26, 31.1.1977, p. 20.(4) OJ L 142, 5.6.1999, p. 29.